Exhibit 10.46

AMENDMENT 1 TO TRANSITIONAL SALES AGREEMENT

THIS AMENDMENT 1 TO TRANSITIONAL SALES AGREEMENT (this “Amendment”), dated
December 2, 2012, but effective as of the Morningstar Effective Date (as defined
below), is by and between Morningstar Foods, LLC, a Delaware limited liability
company, on the one hand (“Buyer”), and WWF Operating Company, a Delaware
corporation (f/k/a WhiteWave Foods Company), on the other hand (“Seller”).

RECITALS

A.        Buyer and Seller previously entered into a Transitional Sales
Agreement dated August 1, 2012 (the “Agreement”), which became effective upon
the “Effective Date” specified therein.

B.        Buyer and Seller have negotiated this Amendment in anticipation of the
sale by Dean Foods Company of substantially all of the equity interests or
assets of Buyer to Saputo Cheese USA Inc. (the “Morningstar Transaction”), and
Buyer and Seller intend that this Amendment shall become effective immediately
upon the date on which closing of the Morningstar Transaction occurs, without
any further action required by either party hereto (such date, the “Morningstar
Effective Date”).

NOW, THEREFORE, in consideration of the foregoing, as well as Buyer and Seller’s
execution and delivery of that certain Asset Purchase Agreement, and related
agreements referenced therein, all dated of even date herewith, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, each intending to be bound hereby, agree as follows:

1.        Capitalized Terms.  Capitalized terms contained in this Amendment and
not otherwise defined shall have the meaning ascribed to them in the Agreement.

2.        Section 2.  Effective as of the Morningstar Effective Date, Section 2
of the Agreement shall be amended and restated in its entirety to read as
follows, without further action by either party hereto:

“2.        The term of this Agreement (the “Term”) shall begin on the Effective
Date and extend, with respect to the “Retail Business” (as such term is commonly
understood by the parties) that is subject to this Agreement, until the six (6)
month anniversary of the Morningstar Effective Date, and with respect to all
other aspects of the business that are subject to this Agreement, until the nine
(9) month anniversary of the Morningstar Effective Date, in either case subject
to earlier termination as provided herein. During the Term, any transition of
the sales of Products from Buyer’s order to cash system to Seller’s order to
cash system will be mutually agreed upon in writing between Buyer and Seller and
conducted in an orderly basis. As used herein, “Morningstar Effective Date”
shall mean the date on which the sale by Dean Foods Company of substantially all
of the equity interests or assets of Buyer to [Saputo Purchaser Entity] is
closed.”

3.        Binding Effect and Assignment.  This Amendment shall be binding upon
and inure to the benefit of the parties hereto, their respective successors and
permitted assigns, except as is otherwise expressly provided herein or in the
Agreement.

4.        Ratification of Agreement.  All other terms and provisions of the
Agreement not expressly modified by this Amendment shall remain in full force
and effect and are hereby expressly ratified and confirmed.



--------------------------------------------------------------------------------

5.         Titles.  The titles of the sections of this Amendment are for
convenience of reference only and shall not be considered a part of or affect
the construction or interpretation of any provisions of this Amendment. The
words “herein,” “hereof,” “hereto” and “hereunder” and other words of similar
import refer to this Amendment as a whole and not to any particular Section or
other subdivision.

6.        Execution.  This Amendment may be executed in any number of original,
facsimile, or portable document format (pdf) counterparts, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their proper and duly authorized representatives as of the date first set forth
above.

 

“SELLER”   “BUYER” WWF OPERATING COMPANY   MORNINGSTAR FOODS, LLC

By:    

  /s/ Roger E. Theodoredis   By:       /s/ Stephen Schultz   Executive Vice
President     Authorized Signer

 

2